927 F.2d 605
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Frederick T. FERNANDEZ, Defendant-Appellant.
No. 90-3970.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1991.

On Appeal from the United States District Court for the Northern District of Ohio, 89-00200, Bottisti, J.
N.D.Ohio
AFFIRMED.
Before RYAN and ALAN E. NORRIS, Circuit Judges;  WELLFORD, Senior Circuit Judge.
PER CURIAM.


1
Defendant, Frederick T. Fernandez, appeals an order of the district court revoking his probation.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in revoking defendant's probation.


3
As the reasons why defendant's probation should have been revoked have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the order of the district court is affirmed for the reasons stated by the magistrate in open court on July 6, 1989 and in his November 9, 1990 Order Denying Stay.